Terry, C. J.
I concur in the foregoing opinion. From.a careful examination of all the authorities, both English and American, to which we have access, I am satisfied that there is no uniform rule for the computation of time, whether we reckon from an event or a date; the Courts generally including, or excluding, the first day, as it was necessary to give effect to contracts, and carry out the intention of the parties.. Thus, in the case of Pugh v. The Duke of Leeds, (2 Cowper, 714,) where, under a power to make a lease iñ possession, and not in reversion, a lease was executed for twenty years “ from the day of the date,” the Court held that the day of its execution was included. So, in the Countess of Portland’s case, where a lease for crown-land had been taken for a term of years “ from the day of the date,” the statute forbidding the creation of any estate in such lands to commence in futoro. In these cases, such a construction was necessary to uphold the contracts.
Per contra, in the case in 15 Vesey, Jr., where a widow was required by will to give bond, within six months after the testator’s death, that she would not contract a second marriage, and *418the bond was executed on the last day of the time limited, excluding the day of testator’s death, it was held to be a compliance with the terms of the will.
The masterly review of the English cases by Lord Mansfield, in Pugh v. The Duke of Leeds, shows conclusively their entire want of uniformity.
The American authorities are equally conflicting. The decisions of Hew York, Massachusetts, South Carolina, Texas and Pennsylvania, are opposed to those of Ohio, Indiana, Kentucky, Iowa, Hew Hampshire and Delaware. The Constitution intends that" no bill shall become a law without the concurrence of the Governor and a majority of each house of the Legislature, or two-thirds of each house. The assent of the Executive is presumed after a silence of ten days; but, if within this time, the bill is returned without approval, it is defeated, unless passed by a vote of two-thirds of each house.
In this case the'bill was, within ten days, exclusive of the day of its presentation to the Governor, returned to the house in which it originated, and the Executive veto was concurred in; so, it clearly appears that it was not the will of the Governor, or of a constitutional majority of the Legislature, that it should become a law.
Under these circumstances, if the current of dedisions was uniform and consistent, we might feel constrained, by the weight of authority, to adhere to the rule established ; but the decisions being, as we have shown, in conflict, I think we should follow the example of the English Courts, and construe the clause so as to carry out, and give effect to the intention of the framers of the Constitution.
The judgment should be affirmed.